Name: Commission Regulation (EEC) No 70/93 of 15 January 1993 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/14 Official Journal of the European Communities 16. 1 . 93 COMMISSION REGULATION (EEC) No 70/93 of 15 January 1993 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) is to be added to that available for the following half ; whereas under these circumstances the quantity available for the second half of 1993 of the products referred to in Article 7 of Regulation (EEC) No 715/90 should be deter ­ mined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended by Regulation (EEC) No 444/92 (2), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 1150/90 (3), as amended by Regulation (EEC) No 2975/90 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas a single licence application was lodged from 1 to 10 January 1993 ; Whereas Article 4 (4) of Regulation (EEC) No 1150/90 provides that if the total quantity for which applications have been submitted is less than that available the Commission is to calculate the quantity remaining, which HAS ADOPTED THIS REGULATION : Article 1 1 . Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 January 1993 are hereby accepted. 2. Further licence applications may be lodged during the first 10 days of July 1993 for the following quantities :  500 tonnes of products falling within CN code 0402,  496 tonnes of products falling within CN code 0406. Article 2 This Regulation shall enter into force on 16 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 30. 3. 1990, p. 85. (2) OJ No L 52, 27. 2. 1992, p. 7. (3) OJ No L 114, 5. 5. 1990, p. 21 . &lt;*\ OT Nn I 16 in 1990 n 16